VirgiN, J.
This is an action of debt brought under the provisions of stat. 1874, c. 232, as amended by stat. 1879, c. ■158, to recover a certain sum assessed by the city of Belfast, as a city-tax, against one Mitchell, who, on January 29, 1879, was ■ duly adjudged an insolvent, and the defendant duly appointed his assignee.
When the proceedings in insolvency were commenced, the only taxes which the insolvent act required to be "paid in full” were ’ "taxes due to the State and the United States.” Stat. 1878, c. 74, § 36. Prior to June, 1879, when the first and only dividend was declared, to wit, on March 3, 1879, the amendment to the 'insolvent act took effect which gave like priority to "county, city •or town taxes.” Stat. 1879, c. 154, § 15. The only question is, Does the amendment apply to this case and require the defendant to pay the city-tax sued on in full?
Our opinion is that it does ; that the proceedings in insolvency are not an "action” within the meaning of that word as used in the last clause of R. S., c. 21, § 3, which provides that actions •pending at the time of the passage or repeal of an act, shall not be affected thereby. We think the case of Webster v. Co. Com. 63 Maine, 27, and S. C. 64 Maine, 434, decisive of this.

Judgment for plaintiff for ‡98.56.

Appleton, C. J., Walton, Danforth, Peters and Libbev, ,JJ., concurred.